DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/21 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5-7, 9, 10, 12-16, 18-21, 23-29, 31-47 and 49-53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combined disclosures of Sawhney et al (US 6,632,457 .
Sawhney457 discloses a medical material comprising a biodegradable hydrophilic hydrogel compromising dispersed lipophilic particles [abstract, Fig. 1].  The lipophilic particles include protein, and the hydrogel is substantially free from denaturing compounds due to the processing steps (col. 21, lin. 55-65).  The microparticles are dispersed within the hydrophilic hydrogel matrix such that the hydrogel acts as a control on the release rate of the active agents along with additional materials (col. 8, lin. 1-15). The dispersed microparticles measure from 1-1000 microns (col. 13, lin. 5-10). During processing conditions and components that add to denaturation of the encapsulated protein are avoided, as are components that lead to denaturation such as organic solvents. As such the medical hydrogel would be free of denaturation (col. 21, lin. 55-67). The low water soluble lipophilic compound has a molecular mass of no more than 2000 Dalton (Table 1, col. 14, 20-25). The medical material comprises ibuprofen (col. 10, lin. 59). The medical material further comprises capric acid (Table l).  The low water soluble compounds are particulates with a melting point between 25-60 degrees Celsius (Table 1). Capric acid has a logP above 2. The medical material is a solid implant comprising solid particles at physiological temperature (col. 8, lin. 60-65, Examples). The hydrogel comprises covalently cross-linked hydrophilic polymers (col. 8, lin. 10-15). The hydrogel biodegrades by hydrolysis of ester bonds (col. 21, lin. 35-45). The hydrogel comprises ionically cross-linked polymers (col. 7, lin. 15-30).
While the reference discloses a hydrogel comprising dispersed lipophilic particles in a matrix, the reference is silent to the shape of the presentation. The use of these components in specific shapes is known in the art as seen in the Sawhney294 patent.
Sawhney294 discloses a hydrogel formulation comprising therapeutic agents and proteins dispersed in a matrix material (abstract).  The proteins include growth factors (col. 14, lin. 25-45).  The formulation comprises a low water soluble compound such as soybean oil which has a molecular weight 
While the combined discloses a medical material comprising a biodegradable hydrophilic hydrogel comprising dispersed lipophilic particles where the hydrogel is crosslinked and comprises polymers liked polyethylene oxide and polyvinyl pyrrolidone. The combination is however silent to the specific swelling of the hydrogel. The use of low swelling hydrogels for the medical implants is well known in the art as seen in the Sawhney097 patent.
Sawhney097 discloses a medical material comprising a biodegradable hydrophilic hydrogel where microparticles are dispersed in the hydrogel and the hydrogel comprises hydrophilic polymers that are crosslinked and include polyethylene oxide [abstract, 0024, 0057, 0099].  The hydrogel is low swelling as measurable by the hydrogel having a weight increasing no more than 50% upon exposure to a physiological solution for 24 hours relative to the weight of the hydrogel at the time of formation [0025].  The hydrogel degrades by hydrolysis of hydrolytically degradable linkages including esters, carbonates and anhydrides [0112].  The release of the drug depends on the solubility of the chosen active agent along with the chosen polymer and how it degrades with some polymers degrading over 30 days and other like polycaprolactone taking up to 8 months [0114-0115].  The hydrogel can comprise fatty acid microparticles [0098].  The hydrogel is formed in situ such that the particles are mixed with a precursor that is reacted to form the hydrogel [0023, 0026 and 0055].  The process for making the hydrogel include free radical polymerization of a first precursor comprising nucleophilic groups and a second precursor comprising electrophilic groups such that the precursors react to each other [0060-0061].  The medical hydrogel is an injectable material that is placed in the eye at the scleral or intravitreal region [0082].  The hydrogel can be delivered through a 25 gauge needle [0120].  The kit 
Regarding the specific release kinetics of the instant claims, it is the position of the Examiner that such limitations would naturally fall from the combination of compositional components. The prior art provides a dosage form comprising the same type of particles dispersed in the same type of hydrogel materials that also avoids denaturing proteins. The Office does not have the facilities for examining and comparing applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same material structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable hydrogel implant.  It would have been obvious to shape the hydrogel of the 457 patent as seen in the 294 to any desirable shape as they hydrogels comprise the same materials and solve the same problem of controlled drug release in the body.  It would have been obvious to include the low swelling hydrogels of the 097 as they would solve the same problem of the 457 patent and be useful in ocular implant methods since they solve the same problem.  One of ordinary skill in the art would have been motivated to combine the prior art in order to produce a stable controlled release formulation.


Response to Arguments
Applicant’s arguments, see Remarks, filed 1/15/21, with respect to the rejection(s) of claim(s) 1, 3, 5-7, 9, 10, 12-16, 18-21, 23-29, 31-47 and 49-53 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the above recited rejection.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618